internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b07-plr-123132-02 date date a b c d e f g dear a acquired oil_and_gas working interests in leases located in the c and equipment from the predecessor of b the consideration a paid included i an initial cash payment and ii additional payments pursuant to a recourse promissory note payable based on the actual sec_29 credits produced plus interest prior to the assignment of the assets to a b transferred two carved-out production payments burdening the subject interests to an affiliate of b the senior production_payment was dollar denominated and the junior production_payment was volumetric also b agreed to manage the subject interests pursuant to a management services agreement the senior production_payment terminated on d a and b expect that the junior production_payment will terminate in e b will purchase from a a volumetric production_payment burdening the subject interests pursuant to the terms of the purchase and sale agreement the parties will agree to several changes to the documents from the original transaction in order to accommodate the creation of the production_payment the closing date of the production_payment will occur after a number of conditions precedent have been satisfied including the receipt of a favorable private_letter_ruling in response to this request the production_payment will be a volumetric production_payment entitling b as owner to of the monthly net profits attributable to the subject interests beginning pincite a m on the day the junior production plr-123132-02 payment ends through the hour of the day on which mmbtu’s have been produced and sold from the subject interests from date as consideration for the production_payment b has agreed to pay a at closing a purchase_price equal to dollar_figureg plus an adjustment amount that is a function of natural_gas prices the production_payment will be payable solely from production attributable to the subject interests and not from any other source the estimated present_value of the production attributable to the subject interests after the expiration of the production_payment will represent approximately of the present_value of the entire production from the subject interests as of date the production_payment is limited by a quantum of mineral a specified amount of production equal to of the estimated recoverable reserves as of date on the basis of the foregoing facts you requested the following rulings the purchase of the production_payment by b and the amendments to the transaction agreements do not affect a’s ownership of the entire economic_interest in the subject interests for purposes of sec_29 and sec_611 of the code and the treasury regulations the regulations thereunder the production_payment is properly characterized as a mortgage loan for purposes of sec_636 and the regulations thereunder a will continue to be entitled to claim all sec_29 tax_credits attributable to the subject interests sec_1_611-1 of the income_tax regulations provides that an economic_interest is possessed in every case in which the taxpayer has acquired by investment any interest in mineral in place and secures by any form of legal relationship income derived from the extraction of the mineral to which the taxpayer must look for a return of the taxpayer's capital sec_1_614-1 provides that the term_interest means an economic_interest in a mineral deposit within the meaning of sec_1_611-1 the term includes working or operating interests royalties overriding royalties net profits interests and to the extent not treated as loans under sec_636 production payments sec_636 and sec_1_636-1 provide that a carved out production_payment is treated as a mortgage loan on the burdened mineral_property sec_1_636-3 defines the term production_payment to mean a right to a specified share of the production from mineral in place if as and when produced or the proceeds from the production the right must be an economic_interest in the mineral in place it may burden more than one mineral_property and the burdened plr-123132-02 mineral_property need not be an operating_mineral_interest the right must have an expected economic life at the time of its creation of shorter duration than the economic life of one or more of the burdened mineral properties a right to mineral in place that can be required to be satisfied by other than the production of mineral from the burdened mineral_property is not an economic_interest in mineral in place a production_payment may be limited by a dollar amount a quantum of mineral or a period of time a right to mineral in place has an economic life of shorter duration than the economic life of a mineral_property burdened thereby if the right may not reasonably be expected to extend in substantial amounts over the entire productive life of the mineral_property sec_29 provides a credit for qualified_fuel as defined in sec_29 sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer in this case a will carve out a production_payment that is limited to a stated percentage of the reserves currently known to exist at the time the transaction is consummated the production_payment is payable solely from production from the burdened properties and has an economic life of shorter duration than the economic life of the burdened properties accordingly based on the information submitted and the representations made the production_payment meets the requirements of sec_1 a and is treated as a mortgage loan since a production_payment is treated as a loan a has not disposed of its economic_interest in the property therefore the production from the properties will be attributable to a based on your representations we conclude that the purchase of the production_payment by b and the amendments to the transaction agreements do not affect a’s ownership of the entire economic_interest in the subject interests for purposes of sec_29 and sec_611 of the code and the treasury regulations the regulations thereunder the production_payment is properly characterized as a mortgage loan for purposes of sec_636 and the regulations thereunder a will continue to be entitled to claim all sec_29 tax_credits attributable to the subject interests this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-123132-02 a copy of this letter must be attached to any income_tax return to which it is relevant sincerely joseph h makurath senior technician reviewer office of associate chief_counsel passthroughs and special industries
